DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 3/23/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 3/23/2022 . The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Fan (U.S. Patent Pub. No. 2013/0293734, hereafter referred to as Fan) in view of Terwilliger (U.S. Patent Pub. Pub. No. 2013/0069781, hereafter referred to a Terwilliger) and Singer (U.S. Patent No. 8,639,036) does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed. 

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 3/22/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ross et al (U.S. Patent Pub. No. 2014/0140570, hereafter referred to as Ross) in view of Laperle et al (U.S. Patent Pub. No. 2021/0197625, hereafter referred to as Laperle).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ross et al (U.S. Patent Pub. No. 2014/0140570, hereafter referred to as Ross).

In regards to Claim 12, Ross teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to: 
transmit, to a remote server, an image of an object (Figure 1, paragraph 28-paragraph 31, Ross teaches a system that communicates with a server.); 
receive, from the remote server, instructions for locating a location of an equipment information on the object based at least in part on the image (paragraph 32-paragraph 38, Ross teaches imaging the object and determining the location of the serial number); 
transmit, to the remote server, an image of the equipment information (paragraph 37-paragraph 45, Ross teaches looking up features and searching database.); and 
receive, from the remote server, service information about the object, the service information based at least in part on the equipment information (paragraph 37-paragraph 46, Ross teaches serial number information that is search and configured with the inventory control database.).
 	
In regards to Claim 13, Ross teaches wherein the instructions are to further cause the apparatus to: receive from the remote server, in response to transmission of the image of the object, a list of one or more makes and/or models of the object (paragraph 34-paragraph 38, Ross); and transmit, to the remote server, a selection of one of the makes and/or models of the object from the last of one or more makes and/or models (paragraph 37-paragraph 46, Ross), wherein the location of the equipment information and the service information is based at least in part on the selected make and/or model (paragraph 37-paragraph 46, Ross).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim1-11, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ross et al (U.S. Patent Pub. No. 2014/0140570, hereafter referred to as Ross) in view of Laperle et al (U.S. Patent Pub. No. 2021/0197625, hereafter referred to as Laperle).

Regarding Claim 1, Ross teaches a method comprising: receiving, from a user device, an image of an object (paragraph 34-paragraph 38, Ross teaches capturing the image of  weapon.); determining, from the image of the object, a location of an equipment information on the object (paragraph 34-paragraph 38, Ross teaches determining the serial number or the stamp model of the object.); providing, to the user device, instructions for locating the location of the equipment information (paragraph 34-paragraph 38, Ross teaches that system determine the location of the serial number or features of the weapon); extracting, from the image of the equipment information, identifying information about the object (Figure 1, paragraph 34-paragraph 38, Ross teaches using a control inventory database that identifies information about the object and tracks the information about the object.); and 
using the identifying information to query into a database containing service information about the object (paragraph 30, paragraph 34-paragraph 38, Ross teaches the system looks information in the database to determine the owner of the object and other information.).
Ross does not explicitly disclose receiving, from a user device, an image of the equipment information.
Laperle is in the same field of art of object recognition. Further, Laperle teaches receiving, from a user device, an image of an object (paragraph 56, Laperle teaches capturing images of the object); receiving, from a user device, an image of the equipment information (paragraph 62, Laperle teaches displaying the object and information about the object.); using the identifying information to query into a database containing service information about the object (paragraph 62, paragraph 66-paragraph 70, Laperle teaches capturing image of the object and comparing the images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by incorporating the image processing of the displaying the object and object information that is taught by Laperle, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Ross in view of Laperle discloses performing object recognition the image of the object to obtain one or more object features (paragraph 30, paragraph 34-paragraph 38); and  using the one or more object features to determine the location of the equipment information (paragraph 30, paragraph 34-paragraph 38).

In regards to Claim 3, Ross in view of Laperle discloses determining, using the one or more object features, a make and/or model of the object (paragraph 73, paragraph 74, paragraph 75, Laperle); determining, from the make and/or model of the object, a format of equipment information (paragraph 40-paragraph 46, Ross teaches model of the object.); and 
using the format of the equipment information to extract the identifying information (paragraph 34-paragraph 40, Ross teaches the serial model of the object.).

In regards to Claim 4, Ross in view of Laperle discloses performing character recognition on the image of the equipment information (paragraph 34-paragraph 40, Ross); and 
parsing any recognized characters to obtain the identifying information (paragraph 34-paragraph 40, Ross).

In regards to Claim 5, Ross in view of Laperle discloses transmitting, to the user device, service information obtained in response to the query into the database (paragraph 42-paragraph 46, Ross).


Regarding Claim 6, Ross teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an apparatus, cause the apparatus to: 
receive, from a user device, an image of an object (paragraph 34-paragraph 38, Ross teaches capturing the image of  weapon.); 
determine, from the object image, a location of an equipment information on the object (paragraph 34-paragraph 38, Ross teaches determining the serial number or the stamp model of the object.); 
transmit, to the user device, instructions for locating the location of the equipment information (paragraph 34-paragraph 38, Ross teaches that system determine the location of the serial number or features of the weapon); 
extract, from the image of the equipment information, identifying information about the object (Figure 1, paragraph 34-paragraph 38, Ross teaches using a control inventory database that identifies information about the object and tracks the information about the object.); and 
use the identifying information to query into a database containing service information about the object (paragraph 30, paragraph 34-paragraph 38, Ross teaches the system looks information in the database to determine the owner of the object and other information.).
Ross does not explicitly disclose receive, from the user device in response to transmission of the location of the equipment information, an image of the equipment information; and 
Laperle is in the same field of art of object recognition. Further, Laperle teaches receive, from a user device, an image of an object (paragraph 56, Laperle teaches capturing images of the object); receive, from the user device in response to transmission of the location of the equipment information, an image of the equipment information (paragraph 62, Laperle teaches displaying the object and information about the object.); use the identifying information to query into a database containing service information about the object (paragraph 62, paragraph 66-paragraph 70, Laperle teaches capturing image of the object and comparing the images.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by incorporating the image processing of the displaying the object and object information that is taught by Laperle, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 7, Ross in view of Laperle discloses wherein the instructions are to further cause the apparatus to: perform object recognition the image of the object to obtain one or more object features (paragraph 30, paragraph 34-paragraph 38); and use the one or more object features to determine the location of the equipment information (paragraph 30, paragraph 34-paragraph 38).

In regards to Claim 8, Ross in view of Laperle discloses determine, using the one or more object features, a make and/or model of the object (paragraph 73, paragraph 74, paragraph 75, Laperle); determine, from the make and/or model of the object, a format of equipment information (paragraph 40-paragraph 46, Ross teaches model of the object.); and use the format of the equipment information to extract the identifying information (paragraph 34-paragraph 40, Ross teaches the serial model of the object.).

In regards to Claim 9, Ross in view of Laperle discloses wherein the instructions are to further cause the apparatus to: perform character recognition on the image of the equipment information (paragraph 34-paragraph 40, Ross); and parse any recognized characters to obtain the identifying information (paragraph 34-paragraph 40, Ross).

In regards to Claim 10, Ross in view of Laperle discloses wherein the instructions are to further cause the apparatus to transmit, to the user device, service information obtained in response to the query into the database (paragraph 42-paragraph 46, Ross).

In regards to Claim 11, Ross in view of Laperle discloses wherein the user device is a smartphone, and the apparatus is a server remote from the smartphone (Figure 5 item 501, Laperle).

Regarding Claim 14, Ross teaches image processing system that capture images of the object and performs OCR on the serial number of the product.
Ross does not explicitly disclose wherein providing instructions for locating the location of the equipment information comprises providing one or more augmented reality objects for display on the user device that visually indicate the location of the equipment information.
Laperle is in the same field of art of object recognition. Further, Laperle teaches wherein providing instructions for locating the location of the equipment information comprises providing one or more augmented reality objects for display on the user device that visually indicate the location of the equipment information (paragraph 135-140, Laperle teaches providing the user instruction on capture images of the object for identification).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross by incorporating the image processing of the displaying the object and object information that is taught by Laperle, to make the invention that captures an image of the object and then performs OCR on the product for determining the serial number, then communicates with a database, that display the object and provide information about the product; thus, one of ordinary skilled in the art would be motivated to combine the references since similar issues may arise because of wear or other deterioration of a wheel (e.g., the outer rim) around which a tire is disposed and other reasons, there is a need to improve monitoring tires of road vehicles and off-road vehicles (paragraph 4, Laperle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Salgureo et al U.S. Patent Publication No. 2021/0374405.
Laperle et al U.S. Patent Publication No. 2021/0339758.
Lamont et al U.S. Patent Publication No. 2021/0264154.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/            Primary Examiner, Art Unit 2664